Name: Commission Regulation (EEC) No 685/81 of 18 March 1981 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/6 Official Journal of the European Communities 19 . 3 . 81 COMMISSION REGULATION (EEC) No 685/81 of 18 March 1981 fixing the premiums to be added to the import levies on cereals, flour and malt  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 17 March 1981 ; Whereas on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Regulation (EEC) No 2036/80 (*) and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % a rate of exchange based on their effective parity, HAS ADOPTED THIS REGULATION : Article 1 The premiums referred to in Article 15 of Regulation (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 19 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No 106, 30. 10 . 1962, p . 2553/62. (*) OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 200, 1 . 8 . 1980, p . 4. 19 . 3 . 81 Official Journal of the European Communities No L 73/7 ANNEX to the Commission Regulation of 18 March 1981 fixing the premiums to be added to the import levies on cereals , flour and malt A. Cereals and flour (ECU/tonne) CCT Current , 1 st period 2nd period 3rd period heading Description No 3 4 5 6 10.01 A Common wheat, and mesiin 0 0 0 0-47 10.01 B Durum wheat 0 0 0 0 10.02 Rye 0 0 0 0 10.03 Barley 0 7-19 7-19 17-77 10.04 Oats 0 0 0 0 10.05 B Maize, other than hybrid maize for sowing 0 0 0 0 10.07 A Buckwheat 0 0 0 0 10.07 B Millet 0 0 0 0 10.07 C Grain sorghum 0 1-72 1-72 0-86 10.07 D Other cereals 0 0 0 0 11.01 A Wheat or mesiin flour 0 0 0 0-66 B. Malt (ECU/tonne) CCT Current 1st period 2nd period 3rd period 4th period heading Description No 3 4 5 6 7 1 1.07 A I (a) Unroasted malt, obtained from wheat, in the form of flour 0 0 0 0-84 0-84 11.07 A I (b) Unroasted malt, obtained from wheat, other than in the form of flour 0 0 0 0-63 0-63 11.07 A II (a) Unroasted malt, other than that obtained from wheat, in the form of flour 0 12-80 12-80 31-63 31-63 1 1.07 A II (b) Unroasted malt, other than that obtained from wheat, other than in the form of flour 0 9-56 9-56 23-63 23-63 11.07 B Roasted malt 0 11-14 11-14 27-54 27-54